department of the treasury ay internal_revenue_service p o box irs cincinnati oh release number release date uil dear date date emolover - id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh date date employer id number contact person id number contact telephone number contact fax number uil legend b state c date d individual e organization f web site address g issue group h party j county name k individual l organization m organization n organization p organization q organization r issue group s year t individual u local center v individual w individual x individual y program dear we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated in b on c your articles of incorporation state you were formed to educate the community and yourselves on current civic issues and to conduct any and all other legal activities your bylaws state you will further c purposes and specifically organize with like-minded individuals with the interest to educate on significant events negatively impacting the country and families you will have a commitment to work in concert with other concerned citizens to bring about positive public policies consistent with your core values your three core values are fiscal responsibility limited government and free markets you describe yourself as a you are governed and run by volunteers and although you have no formal membership consider supporters to be members you listed several committees in your activities description with form_1023 including neighborhoods education health care cap and trade immigration and citizenship military and state sovereignty county and local_government these committees analyze and research their specific areas through the portal of your core values and report their findings at meetings or through your web site you state your primary focus is the education of your members and the community at large you state that you are not a political_party you are part of a nationwide movement of concerned individuals that are interested in learning more about how their country works and how they can plan a role in the issues that matter to them you provided an agenda for monthly meetings which consists of in part the acknowledgement of any political office holders and special guests and the announcement of any call to action this would be any recommendation from a committee or group with views similar to yours for involvement of your members in an event or action to support a protest or activity or to voice an opinion regarding an upcoming vote or similar current issue all call to actions are voluntary on the part of your members you also have a y segment which is continuing education mainly on the constitution and a current topic set within that context each meeting has a main speaker which varies but is generally related to current issues speakers are bi-partisan and have ranged from d to e regarding such issues as immigration to free speech you submitted a listing of candidates that have spoken at your functions outside of a candidate forum of the partisan candidates invited to speak were listed with the h speakers indicating this was a venue for meet greet and introduce you also held an election night watch party in which k was included on a video link and held an election eve rally with t you cited the purpose of the watch party was to celebrate the election of candidates demonstrating their commitment to a more limited and responsible government and to spread the word of your organization as a vibrant body of citizens you also promoted a breakfast with w and x w being a h candidate for the us senate and x a current senator affiliation you had no materials from these education of your members and the community continues through your website f information regarding what you are about and topics of interest f provides announcements of your upcoming events along with links to a social network which provides an additional channel to educate your members it is titled committees and contains a calendar blog video pictures groups news feeds congressional bill updates discussion groups and other information to allow interaction among your members you also use other forms of social media you provided training on the us constitution q provided materials for the topic of turning b around and the y series the materials provided by p were subtitled citizen action handbook and provided ways for contacting local officials writing letters to editors and op-eds calling into talk shows blogging social networking and what it means to be an activist f provides your visitors letter rev catalog number 47630w you state that you do not endorse candidates or issues you make this clear at every meeting and event you do conduct a bi-partisan candidate forum prior to an election you invite all candidates to a neutral location to address voters in a job interview with the topic of the night being why should they the candidates get the voters vote you have conducted meet the candidate forums in which candidates from both major parties participated you submitted a listing of these candidates the issues they discussed and their party affiliations if applicable you published a voter guide during the h primary you stated this was a top level guide containing the candidates in the contested races it contained a listing of candidates and their position as well as precinct locations you do conduct polls of your members to determine which candidates and issues voters are supporting polls are non-scientific and are conducted for information only no recommendations are made as a result of these polls your education committee is developing an outreach program for local schools with no political overtones it will be focused on how grassroots organizations are created why they exist how they work their history in america and their rules of engagement volunteers have made to minute presentations to local tenth graders regarding the creation and meaning of the constitution as well as the limits it places on the three branches of government no reference to any political_party is made students were provided with pocket constitutions you also pursued a youth initiative to promote foster and further g values in community youth you researched the various g youth groups and concluded the best opportunity for community youth was with the existing but dormant teen age h group there was opportunity for public service and political experience travel and scholarships this group best fit your objective for a g youth group however you would only ‘seed’ this group and state it is fully under the h of j county you do not publish materials created by other organizations but you will distribute materials published by other organizations you have distributed pocket constitutions provided by k l and m you distribute other materials provided by n n is a sec_527 organization you state you have an arms-length relationship with n and that they supply you with literature that is of interest to your members and that fits your g objectives -you submitted form_5768 electing expenditure measurement under sec_501 and indicated on form_1023 that you may attempt to influence legislation you stated your attempt to influence legislation is limited to actions you take as individual informed citizens becoming involved in the political process you have convened volunteer committees to study and report on issues then present the findings to your membership you do not take a particular position on an issue but instruct members to contact their legislators as they please you do not use the media to provide your legislative issues you do have members meet with representatives of k’s office as he is your district’s representative they keep you informed on the status of pertinent and pending legislative issues you then report these issues back to your members you conducted a get out the vote campaign that primarily consisted of educating voters on h and constitutional values on upcoming elections and the issues and to some extent the candidates involved as part of the gotv effort you are at the polls on election day passing out pocket constitutions and you encourage your members to participate in local g gotv efforts be they run by the county h p n q or any other valid political group letter rev catalog number 47630w your members are comfortable supporting you go on to say your members have organized themselves to work for groups but these have not been your efforts your meeting minutes discussed ways to vastly increase the percentage of r and h who vote in s volunteers would try to find people in each precinct to get out the vote and pass out email contacts with the precinct of each member listed you also stated considerable work on this effort was already done and should be handed over to those continuing you then cited these as ‘overly optimistic’ and that voter turnout of these two populations has historically been high you indicated there was no formal or informal program to increase voter participation but you encourage all who would listen to vote you have provided volunteers to man phone banks on behalf of h at the u you ask volunteers to support h principles by giving an hour of their time you have stated that you merely provided members who were looking for places to support g candidates with a variety of locations to volunteer during the election cycle you submitted a listing of other events you have held you provided the impetus organizational skills and seed money for a local tribute regarding those who fell on you also attend funerals of local slain military members when possible you hold an annual picnic in a local park to celebrate your birthday with the general_public invited to attend you have a committee to collect items to be donated to active military personnel twice a year you also hold monthly v events you describe this as a social meeting discussion group held at a local restaurant law sec_501 of the code describes a corporation organized and operated exclusively for religious charitable educational and other purposes provided that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual and which does not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 states that to be described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c -1 c provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 c of the code an organization will not be regarded as exempt if more than an insubstantial part of its activities furthers a non-exempt purpose sec_1_501_c_3_-1 an organization is not operated exclusively for one or more exempt purposes if it is an action_organization as defined in subdivisions ii iii or iv of this subparagraph ii an organization is an action_organization if a substantial part of its activities is attempting to influence legislation by propaganda or otherwise for this purpose an organization will be regarded as attempting to influence legislation if the organization a contacts or urges the public to contact members of a legislative body for the purpose of proposing supporting or opposing legislation or b advocates the adoption or rejection of legislation letter rev catalog number 47630w the term egis ation as used in this subdivision includes action by the congress by any state legislature by any local council or similar governing body or by the public in a referendum initiative constitutional amendment or similar procedure an organization will not fail to meet the operational_test merely because it advocates as an insubstantial part of its activities the adoption or rejection of legislation an organization for which the expenditure test election of sec_501 is in effect for a taxable_year will not be considered an action_organization by reason of this paragraph c ii for that year if it is not denied exemption from taxation under sec_501 by reason of sec_501 iii an organization is an action_organization if it participates or intervenes directly or indirectly in any political campaign on behalf of or in opposition to any candidate for public_office revrul_66_256 state that a nonprofit organization formed to conduct public forums at which lectures and debates on social political and international matters are presented qualifies for exemption from federal_income_tax under sec_501 of the internal_revenue_code revrul_74_574 states that an organization exempt under sec_501 of the code operating a broadcasting station presenting religious educational and public interest programs is not participating in political campaigns on behalf of public candidates in violation of the provisions of that section by providing reasonable air time equally available to all legally qualified candidates for election to public_office revrul_2007_41 2007_41_cb_1421 analyze sec_21 situations to determine whether the organization described in each has directly or indirectly participated in a political campaign on behalf of or in opposition to a candidate for public_office all facts and circumstances are considered when making this determination when determining whether a communication results in political campaign intervention key factors include whether the statement identifies one or more candidates for a given public_office whether the statement expresses approval or disapproval for one or more candidates’ positions and or actions whether the statement is delivered close in time to the election whether the statement makes reference to voting or an election whether the issue addressed in the communication has been raised as an issue distinguishing candidates for a given office whether the communication is part of an ongoing series of communications by the organization on the same issue that are made independent of the timing of any election whether the timing of the communication and identification of the candidate are related to a non- electoral event such as a scheduled vote on specific_legislation by an officeholder who also happens to be a candidate for public_office also if a candidate is invited to speak at an organization's function in his or her capacity as a political_candidate factors in determining whether participation in a political campaign has occurred include whether the organization provides an equal opportunity to participate to political candidates seeking the same office whether the organization indicates any support for or opposition to the candidate including candidate introductions and communications concerning the candidate's attendance and whether any political fundraising occurs letter rev catalog number 47630w if the candidate is publicly recognized by the organization or if the candidate is invited to speak factors determining whether the candidate's appearance results in political campaign intervention include whether the individual is chosen to speak solely for reasons other than candidacy for public_office whether the individual speaks only in a non-candidate capacity whether either the individual or any representative of the organization makes any mention of his or her candidacy or the election whether any campaign activity occurs in connection with the candidate's attendance whether the organization maintains a nonpartisan atmosphere on the premises or at the event where the candidate is present and whether the organization clearly indicates the capacity in which the candidate is appearing and does not mention the individual's political candidacy or the upcoming election in the communications announcing the candidate's attendance at the event application of law you are not described in sec_501 of the internal_revenue_code because you are not organized and operated exclusively for exempt purposes according to sec_1_501_c_3_-1 an organization exempt under c must be organized and operated exclusively for c purposes to be organized exclusively for c purposes your organizing documents must limit the purposes of your organization to one or more exempt purposes because your articles of incorporation permit you to conduct any and all legal activities you do not meet the organizational_test you do not meet the operational_test under sec_501 because as stated in sec_1_501_c_3_-1 you are not operated exclusively for one or more sec_501 purposes specifically while you conduct educational and charitable activities in furtherance of c purposes you intervene in political campaigns on behalf of or in opposition to candidates for public_office which is a disqualifying activity under sec_501 you made the election under h for an expenditures test regarding any legislative activities you might conduct while this election provides relief from denial of exemption for an action_organization under sec_1_501_c_3_-1 it does not for an organization if it participates or intervenes directly or indirectly in any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 while you have extended invitations to candidates in a non-partisan manner for example during your candidate debate you have also provided evidence of other events where predominantly h candidates have been invited to speak to you and your members the presentation of public forums or debates is a recognized method of educating the public see revrul_66_256 nonprofit organization formed to conduct public forums at which lectures and debates on social political and international matters are presented qualifies for exemption from federal_income_tax under sec_501 providing a forum for candidates is not in and of itself prohibited political activity see organization operating a broadcast station is not participating in political campaigns on behalf of public candidates by providing reasonable amounts of air time equally available to all legally qualified candidates for election to public_office in compliance with the reasonable access provisions of the communications act of however a forum for candidates could be operated in a manner that would show a bias or preference for or against a particular candidate when a candidate is invited to speak at an organization event in his or her capacity as a political_candidate factors in determining whether the organization participated or intervened in a political campaign include the following rev_rul letter rev catalog number 47630w e e e whether the organization provides an equal opportunity to participate to political candidates seeking the same office whether the organization indicates any support for or opposition to the candidate including candidate introductions and communications concerning the candidate's attendance and whether any political fundraising occurs here the predominance of h candidate appearances indicates intervention on behalf of h candidates there is nothing in your application which would indicate that all of the candidate appearances are educational in purpose additionally your website linked to an event for a current h senator x and h senatorial candidate w there are no links to other candidate’s websites or events links to candidate-related material by themselves do not necessarily constitute political campaign intervention all the facts and circumstances must be taken into account when assessing whether a link produces that result the facts and circumstances to be considered include but are not limited to the context for the link on the organization's web site whether all candidates are represented any exempt_purpose served by offering the link and the directness of the links between the organization's web site and the web page that contains material favoring or opposing a candidate for public_office here the link to an event for h senatorial candidate w is political campaign intervention because not all candidates are represented and you have not established an exempt_purpose being served by offering the link sec_501 organizations may encourage people to participate in the electoral process through voter registration and get-out-the-vote drives conducted in a non-partisan manner on the other hand voter education or registration activities conducted in a biased manner that favors or opposes one or more candidates is prohibited rev_rul as part of your gotv effort you encourage your members to participate in local g gotv efforts be they run by the county h p n q or any other valid political group your members are comfortable supporting your meeting minutes discussed ways to vastly increase the percentage of r and h who vote in s volunteers would try to find people in each precinct to get out the vote and pass out email contacts with the precinct of each member listed you cited these as ‘overly optimistic’ and that voter turnout of these two populations has historically been high both of these are examples of favoring one or more candidates and are therefore conducted in a partisan or biased manner accordingly these gotv activities are political campaign intervention your position you have indicated you would accept exemption under sec_501 in the event you do not qualify for exemption under sec_501 you also stated form_1024 was included with your last response our response to your position although you stated that you attached form_1024 it was not found with your application further since you did not withdraw your form_1023 and actually apply for exemption under sec_501 by submitting form_1024 we did not consider whether or not you qualify for exemption under that section of the code conclusion based on the above facts and analysis you do not qualify for exemption under sec_501 of the code you fail the organizational_test you also fail the operational_test because you participate in political campaign activities letter rev catalog number 47630w if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status pursuant to the date final judgment in linchpins of liberty et al v united_states of america civil_action no 13-cv-00777-rbw you are not entitled to declaratory_judgment rights under sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address department of justice letter rev catalog number 47630w if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
